Memorandum Order issued February 22, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00045-CV
                           ———————————
  JAMES MASON, MURPHY MASON, HELEN MASON, ANNA PAYNE,
              AND CHARLES VANCE, Appellants
                                        V.
  AMED SERVICES, INC. D/B/A A*MED HOME HEALTH, FOLOSADE
         OJO, M.D., AND RAKESH SHAH, M.D., Appellees



                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 16-CV-0731

                          MEMORANDUM ORDER
      Appellants, James Mason, Murphy Mason, Helen Mason, Anna Payne, and

Charles Vance, have filed a partial motion to dismiss their appeal against appellee

Rakesh Shah, M.D., only. See TEX. R. APP. P. 42.1(a)(1), (b). Appellants state that
they continue to pursue their appeal against appellees Folosade Ojo, M.D., and

AMed Services, Inc. d/b/a A*Med Home Health. While the motion states that

Rakesh Shah, M.D., does not oppose the motion, there is no certificate of

conference with all appellees, but the motion contains a certificate of service on all

counsel, has been on file with this Court for more than ten days, and no party has

responded to the motion. See id. 10.1(a)(5), 10.3(a)(2). No other party has filed a

notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal against Rakesh

Shah, M.D. See id. 42.1(a)(1), 43.2(f). The appeal against appellees Folosade Ojo,

M.D. and AMed Services, Inc. d/b/a A*Med Home Health remains pending. See

id. 42.1(b).

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.




                                          2